LEMMON, Justice,
concurring.
I agree that the nonresident corporate defendants could not be compelled to attend a judgment debtor rule in Rapides Parish based on service of the rule on their attorney of record and that the judgment debtors were not “found” in Rapides Parish within the contemplation of the venue requirements of La.C.C.P. art. 2452. However, service of the rule on the secretary of state would not give any Louisiana court jurisdiction over execution of the judgment (which the Louisiana court apparently had jurisdiction under La.R.S. 13:3201 to render). To the contrary, it appears to me that plaintiffs not only must go to New York to execute on their judgment (unless defendants’ assets are found in Louisiana), but also must go to New York to examine the judgment debtors regarding their assets (unless the defendants’ officers or employees are “found” in Louisiana).